Citation Nr: 0731245	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-43 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, to include headaches and dizziness.

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2005, the veteran and his wife provided testimony 
at a hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
October 2006, at which the appeal was decided in part and 
remanded in part.  The case has been returned to the Board 
for further appellate action.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver.  The evidence received is 
duplicative of evidence previously considered by the 
originating agency.  Therefore, a remand for consideration of 
this evidence by the originating agency is not required.


FINDINGS OF FACT

1.  The veteran currently has no residuals of service head 
trauma.





2.  The veteran's only service-connected disability is 
hypertension, for which a 10 percent rating is in effect; it 
is not sufficient by itself to preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.  


CONCLUSIONS OF LAW

1.  Residuals from head trauma, including headaches and 
dizziness, were not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in December 2004.  In addition, 
he was provided notice concerning the effective-date element 
of both claims and the disability-element of his service 
connection claim in an October 2006 letter.  

Although both letters were sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  
Moreover, as explained below, the Board has determined that 
neither a TDIU nor a service connection for residuals of head 
trauma is warranted.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claims 
was clearly no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In addition, the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.  In this 
regard, the Board notes that the veteran testified during his 
November 2005 hearing that he was prescribed medication for 
his headaches immediately following his discharge from active 
duty; however, these records are no longer available.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his current complaints of headaches 
and dizziness are related to two in-service head injuries.  
Service medical records show that the veteran's head and 
neurological status were found to be normal on April 1966 
enlistment examination, although he did give a history of 
frequent and severe headaches.  In March 1967 the veteran was 
hit in the head and sustained a mild abrasion and contusion.  
He complained of mild dizziness and headaches.  Similarly, in 
May 1968 the veteran complained of dizziness and was found to 
have a small cyst on the right temporal area of his scalp.  
In November 1968, the veteran sustained another head injury 
when struck on the side of his side during an argument in a 
bar.  His physician noted that it was unlikely to produce a 
disability and the veteran was not hospitalized.  The report 
of examination for discharge in January 1970 shows that the 
veteran's head and neurological status were again found to be 
normal upon clinical examination.  He was not found to have a 
chronic condition with respect to his complaints of headaches 
or dizziness.

The post-service medical evidence of record shows that the 
veteran first complained of headaches and dizziness in June 
1972 when he underwent a private evaluation for his 
hypertension.  The veteran stated that these symptoms were 
frequently associated with work, hot weather, nervousness, 
and stress.  In November 1982, the veteran complained of 
headaches and dizziness to his private physician.  The 
results of a CAT scan were normal and the veteran was 
diagnosed with cephalgia and dizziness of unknown etiology.  
In October 1989, the veteran provided a history of a head 
injury when he was nine years old, but did not report his in-
service injuries.  The diagnosis was probable recent onset of 
common migraine headaches.  Treatment records from the VA 
Medical Center (VAMC) show that the veteran received 
antivertigo agents beginning in March 2002, and in March 2007 
continued to complain of dizziness.

Although the post-service medical evidence of record shows 
that the veteran currently has headaches and dizziness, there 
is no post-service medical evidence of a nexus between these 
symptoms and the service head trauma.  Moreover, a VA 
physician who examined the veteran and reviewed the claims 
folder in January 2007 opined that it was very unlikely that 
there is any relationship whatsoever between the veteran's 
chronic complaints of headaches and dizziness and his in-
service injuries.  Furthermore, the veteran provided VA with 
a December 2005 statement from his private physician which 
indicates that the physician did not know of any medical 
information that would indicate that a blow to the head could 
cause migraines.  While the physician also stated that a blow 
to the head could cause long-term vertigo and dizziness, he 
did express an opinion concerning whether the veteran had 
vertigo, dizziness or any other symptoms due to service head 
trauma.  

In essence, the evidence of a nexus between the veteran's 
current headaches and dizziness and his in-service head 
injuries is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


TDIU

Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

If these percentage requirements are not met, but the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).


Analysis

The veteran has only been granted service connection for 
hypertension, which has been rated as 10 percent disabling.  
Therefore, he does not meet the minimum schedular criteria 
for a total rating based on unemployability as required by 
38 C.F.R. § 4.16(a).  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under38 C.F.R. 
§ 3.321(b)(1), but concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the claim.  In this regard, the Board notes that 
while the veteran has repeatedly stated that he has been 
unable to work due to his service-connected hypertension, the 
medical evidence of record shows that his diastolic pressure 
is consistently below 100.  The record also reflects that he 
has not required hospitalization for his hypertension.  
Moreover, there is no medical evidence indicating that it has 
had any impact on the veteran's ability to work.  In sum, it 
clearly is not sufficient by itself to render the veteran 
unemployable.  Therefore, referral of this case for extra-
schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of head 
trauma, to include headaches and dizziness, is denied.

Entitlement to TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


